

116 S1003 IS: Veterans’ Education, Transition, and Opportunity Prioritization Plan Act of 2019
U.S. Senate
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1003IN THE SENATE OF THE UNITED STATESApril 3, 2019Mr. Rubio (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish the Veterans Economic Opportunity and
			 Transition Administration and the Under Secretary for Veterans Economic
			 Opportunity and Transition of the Department of Veterans Affairs, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Veterans’ Education, Transition, and Opportunity Prioritization Plan Act of 2019 or the VET OPP Act of 2019. 2.Establishment of Veterans Economic Opportunity and Transition Administration (a)Veterans Economic Opportunity and Transition Administration (1)In generalPart V of title 38, United States Code, is amended by adding at the end the following new chapter:
					
						80Veterans Economic Opportunity and Transition Administration8001. Organization of Administration.8002. Functions of Administration.8003. Annual report to Congress.
							8001.Organization of Administration
 (a)Veterans Economic Opportunity and Transition Administration(1)There is in the Department of Veterans Affairs a Veterans Economic Opportunity and Transition Administration.
 (2)The primary function of the Veterans Economic Opportunity and Transition Administration is the administration of the programs of the Department that provide assistance related to economic opportunity to veterans and their dependents and survivors.
 (b)Under Secretary for Economic Opportunity and TransitionThe Veterans Economic Opportunity and Transition Administration is under the Under Secretary for Veterans Economic Opportunity and Transition, who is directly responsible to the Secretary for the operations of the Administration.
 8002.Functions of AdministrationThe Veterans Economic Opportunity and Transition Administration is responsible for the administration of the following programs of the Department:
 (1)Vocational rehabilitation and employment programs. (2)Educational assistance programs.
 (3)Veterans’ housing loan and related programs. (4)The verification of small businesses owned and controlled by veterans pursuant to subsection (f) of section 8127 of this title, including the administration of the database of veteran-owned businesses described in such subsection.
 (5)The Transition Assistance Program under section 1144 of title 10. (6)Any other program of the Department that the Secretary determines appropriate.
								8003.Annual report to Congress
 (a)In generalThe Secretary shall include in the annual report to Congress required by section 529 of this title a report on the programs administered by the Under Secretary for Veterans Economic Opportunity and Transition.
 (b)ContentsEach report submitted under subsection (a) shall include the following with respect to each program described in such subsection during the fiscal year covered by the report:
 (1)The number of claims received. (2)The number of claims decided.
 (3)The average processing time for a claim. (4)The number of successful outcomes (as determined by the Secretary).
 (5)The number of full-time equivalent employees. (6)The amounts expended for information technology..
 (2)Clerical amendmentsThe tables of chapters at the beginning of title 38, United States Code, and of part V of title 38, United States Code, are each amended by inserting after the item relating to chapter 79 the following new item:
					80. Veterans Economic Opportunity and Transition Administration8001.
 (b)Effective dateChapter 80 of title 38, United States Code, as added by subsection (a), shall take effect on October 1, 2020.
 (c)Full-Time employeesFor fiscal years 2019 and 2020, the total number of full-time equivalent employees authorized for the Veterans Benefits Administration and the Veterans Economic Opportunity and Transition Administration, as established under chapter 80 of title 38, United States Code, as added by subsection (a), may not exceed 23,899.
			3.Under Secretary for Veterans Economic Opportunity and Transition
			(a)Under Secretary
 (1)In generalChapter 3 of title 38, United States Code, is amended by inserting after section 306 the following new section:
					
						306A.Under Secretary for Veterans Economic Opportunity and Transition
 (a)Under Secretary(1)There is in the Department an Under Secretary for Veterans Economic Opportunity and Transition, who is appointed by the President, by and with the advice and consent of the Senate.
 (2)The Under Secretary for Veterans Economic Opportunity and Transition shall be appointed without regard to political affiliation or activity and solely on the basis of demonstrated ability in—
 (A)information technology; and (B)the administration of programs within the Veterans Economic Opportunity and Transition Administration or programs of similar content and scope.
 (b)ResponsibilitiesThe Under Secretary for Veterans Economic Opportunity and Transition is the head of, and is directly responsible to the Secretary for the operations of, the Veterans Economic Opportunity and Transition Administration.
 (c)Vacancies(1)Whenever a vacancy in the position of Under Secretary for Veterans Economic Opportunity and Transition occurs or is anticipated, the Secretary shall establish a commission to recommend individuals to the President for appointment to the position.
 (2)A commission established under this subsection shall be composed of the following members appointed by the Secretary:
 (A)Three persons representing education and training, vocational rehabilitation, employment, real estate, mortgage finance and related industries, and survivor benefits activities affected by the Veterans Economic Opportunity and Transition Administration.
 (B)Two persons representing veterans served by the Veterans Economic Opportunity and Transition Administration.
 (C)Two persons who have experience in the management of private sector benefits programs of similar content and scope to the economic opportunity and transition programs of the Department.
 (D)The Deputy Secretary of Veterans Affairs. (E)The chairman of the Veterans’ Advisory Committee on Education formed under section 3692 of this title.
 (F)One person who has held the position of Under Secretary for Veterans Economic Opportunity and Transition, if the Secretary determines that it is desirable for such person to be a member of the commission.
 (3)(A)A commission established under this subsection shall recommend at least three individuals for appointment to the position of Under Secretary for Veterans Economic Opportunity and Transition.
 (B)The commission shall submit all recommendations under subparagraph (A) to the Secretary.
 (C)The Secretary shall forward the recommendations received under subparagraph (B) to the President and the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives with any comments the Secretary considers appropriate.
 (D)After receiving a recommendation under subparagraph (C), the President may request the commission to recommend additional individuals for appointment.
 (4)The Assistant Secretary or Deputy Assistant Secretary of Veterans Affairs who performs personnel management and labor relations functions shall serve as the executive secretary of a commission established under this subsection..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 306 the following new item:
					306A. Under Secretary for Veterans Economic Opportunity and Transition..
 (b)Conforming amendmentsTitle 38, United States Code, is further amended— (1)in section 306(c)(2), by striking subparagraphs (A) and (E) and redesignating subparagraphs (B), (C), (D), and (F), as subparagraphs (A) through (D), respectively;
 (2)in section 317(d)(2), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity and Transition,; (3)in section 318(d)(2), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity and Transition,;
 (4)in section 516(e)(2)(C), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition;
 (5)in section 541(a)(2)(B), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition;
 (6)in section 542(a)(2)(B)(iii), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition;
 (7)in section 544(a)(2)(B)(vi), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition;
 (8)in section 709(c)(2)(A), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity and Transition,; (9)in section 7701(a), by inserting after assistance the following: , other than assistance related to Economic Opportunity and Transition,; and
 (10)in section 7703, by striking paragraphs (2) and (3) and redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively.
 (c)Effective dateSection 306A of title 38, United States Code, as added by subsection (a), and the amendments made by this section, shall take effect on October 1, 2020.